     Case 5:19-cv-01546-JGB-SHK Document 80 Filed 03/24/20 Page 1 of 4 Page ID #:722



 1    Timothy P. Fox (CA Bar 157750)
      tfox@creeclaw.org
 2    Elizabeth Jordan*
 3
      ejordan@creeclaw.org
      Maria del Pilar Gonzalez Morales
 4    (CA Bar 308550)
      pgonzalez@creeclaw.org
 5    CIVIL RIGHTS EDUCATION AND
      ENFORCEMENT CENTER
 6    1245 E. Colfax Avenue, Suite 400
      Denver, CO 80218
 7    Tel: (303) 757-7901
      Fax: (303) 872-9072
 8
      Lisa Graybill*                             Stuart Seaborn (CA Bar 198590)
 9    lisa.graybill@splcenter.org                sseaborn@dralegal.org
10    Jared Davidson*                            Melissa Riess (CA Bar 295959)
      jared.davidson@splcenter.org               mriess@dralegal.org
11    SOUTHERN POVERTY LAW                       DISABILITY RIGHTS ADVOCATES
      CENTER                                     2001 Center Street, 4th Floor
12    201 St. Charles Avenue, Suite 2000         Berkeley, California 94704
      New Orleans, Louisiana 70170               Tel: (510) 665-8644
13    Tel: (504) 486-8982                        Fax: (510) 665-8511
      Fax: (504) 486-8947
14

15

16
      Attorneys for Plaintiffs (continued on next page)

17                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
18                         EASTERN DIVISION – RIVERSIDE
19
       FAOUR ABDALLAH FRAIHAT, et al.,              Case No.: 19-cv-01546-JGB(SHKx)
20
                           Plaintiffs,
21                  v.              UNOPPOSED MOTION FOR
                                    LEAVE TO FILE
22
       U.S. IMMIGRATION AND CUSTOMS EMERGENCY MOTION FOR
23     ENFORCEMENT, et al.,         PROVISIONAL CLASS
24                                  CERTIFICATION WITH WAIVER
                      Defendants.   OF LOCAL RULE 7-3
25

26                                                  Date: March 24, 2020
27

28
     Case 5:19-cv-01546-JGB-SHK Document 80 Filed 03/24/20 Page 2 of 4 Page ID #:723



 1
   William F. Alderman (CA Bar 47381)                  Mark Mermelstein (CA Bar 208005)
 2 walderman@orrick.com                                mmermelstein@orrick.com
   Jake Routhier (CA Bar 324452)                       ORRICK, HERRINGTON &
 3 jrouthier@orrick.com                                SUTCLIFFE LLP
 4 ORRICK,    HERRINGTON &
   SUTCLIFFE LLP
                                                       777 South Figueroa Street
                                                       Suite 3200
 5 405 Howard Street                                   Los Angeles, CA 90017
   San Francisco, CA 94105                             Tel: (213) 629-2020
 6 Tel: (415) 773-5700                                 Fax: (213) 612-2499
   Fax: (415) 773-5759
 7                                                     Leigh Coutoumanos**
   Michael W. Johnson**                                lcoutoumanos@willkie.com
 8 mjohnson1@willkie.com                               WILLKIE FARR &
   Dania Bardavid**                                    GALLAGHER LLP
 9 dbardavid@willkie.com                               1875 K Street NW, Suite 100
   Jessica Blanton**                                   Washington, DC 20006
10 jblanton@willkie.com                                Tel: (202) 303-1000
11 Joseph Bretschneider**                              Fax: (202) 303-2000
   jbretschneider@willkie.com
12 WILLKIE FARR &                                      Shalini Goel Agarwal
   GALLAGHER LLP                                       (CA Bar 254540)
13 787 Seventh Avenue                                  shalini.agarwal@splcenter.org
   New York, NY 10019                                  SOUTHERN POVERTY LAW
14 Tel: (212) 728-8000                                 CENTER
   Fax: (212) 728-8111                                 106 East College Avenue
15                                                     Suite 1010
   Maia Fleischman*                                    Tallahassee, FL 32301
16 maia.fleischman@splcenter.org                       Tel: (850) 521-3024
17 SOUTHERN
   CENTER
                 POVERTY LAW                           Fax: (850) 521-3001

18 2 South Biscayne Boulevard
   Suite 3750
19 Miami, FL 33131
   Tel: (786) 347-2056
20 Fax: (786) 237-2949
21 Christina Brandt-Young*
   cbrandt-young@dralegal.org
22 DISABILITY RIGHTS
   ADVOCATES
23 655 Third Avenue, 14th Floor
24 New York, NY 10017
   Tel: (212) 644-8644
25 Fax: (212) 644-8636
26
   Attorneys for Plaintiffs (continued from previous page)
27 *Admitted Pro Hac Vice
   **Pro Hac Vice Application Forthcoming
28

      Fraihat, et al. v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)
      Pls.' Motion For Leave
     Case 5:19-cv-01546-JGB-SHK Document 80 Filed 03/24/20 Page 3 of 4 Page ID #:724



 1             Plaintiffs respectfully move for leave to file an emergency motion for
 2 provisional class certification prior to waiting seven days following the parties’
 3 meet and confer as prescribed by C.D. Cal. Local Rule 7-3 (L.R. 7-3). The
 4 emergency motion seeks provisional certification on behalf of two subclasses of
 5 medically vulnerable people in ICE custody. Plaintiffs have moved for preliminary
 6 injunctive relief in response to exigent circumstances arising from the lethal and
 7 imminent threat of the COVID-19 pandemic.
 8             Local Rules are established to promote the Court’s efficiency, and the
 9 Courts have broad discretion in their application. Threshold Media Corp. v.
10 Relatively Media, LLC, CV 10-09318 DMG (AJWx), 2013 WL 12331550, *1
11 (C.D. Cal. March 19, 2013) (citation omitted) (“Decisions from the Central District
12 of California reflect a flexible approach to the application of Local Rule 7-3”).
13 Local Rule 7-3’s objective is for counsel to discuss “the substance of the
14 contemplated motion” so that that a resolution may be reached, eliminating the
15 “necessity for a hearing.” Id.at *2.
16             On March 20, 2020, Plaintiffs e-mailed Defendants’ counsel to inform them
17 of the serious concerns regarding ICE’s inadequate response to the COVID-19
18 pandemic. Decl. of Jared Davidson ¶ 3, attached as Exhibit A. Defendants
19 responded later that day referring Plaintiffs to ICE’s guidelines regarding COVID-
20 19. Davidson Decl. ¶ 4. On March 23, 2020, Plaintiffs notified Defendants of their
21 intention to file a motion for emergency relief in light of Defendants’ ongoing
22 failure to adequately respond to the threat of COVID-19 as well as an emergency
23 motion for class certification. Davidson Decl. ¶ 5. Plaintiffs also requested that
24 Defendants waive the meet and confer requirement or, in the alternative, waive the
25 seven-day waiting period following a meet and confer. Id. The Defendants
26 responded that they were willing to meet and confer that same day, which
27 occurred. Davidson Decl. ¶ 6. On March 24, 2020, Plaintiffs followed up to inquire
28
                                                  3
      Pls.' Motion For Leave
     Case 5:19-cv-01546-JGB-SHK Document 80 Filed 03/24/20 Page 4 of 4 Page ID #:725



 1 whether Defendants were willing to waive the seven-day notice requirement.
 2 Davidson Decl. ¶ 7. Defendants responded that they do not object to waiving the 7-
 3 day waiting period. Id.
 4             Plaintiffs satisfied the substance of L.R. 7-3 by notifying Defendants of their
 5 intention to file an emergency class certification motion and meeting and
 6 conferring with Defendants. Further, Defendants have indicated that they do not
 7 object to waiver of the seven-day waiting period. Given the critical and immediate
 8 threat of COVID-19, a seven-day delay will exponentially increase the risk of
 9 harm, even death, facing Plaintiffs and the subclass.
10             For all these reasons, Plaintiffs respectfully request that this Court exercise
11 its broad discretion, for good cause shown, to grant the Plaintiffs’ unopposed
12 motion for leave to waive the seven-day period and allow Plaintiffs to file their
13 emergency motion for class certification. A proposed order is attached.
14 Dated: March 24, 2020                         Respectfully submitted,
15
   /s/ Timothy P. Fox
16 Timothy P. Fox                                      /s/ Michael W. Johnson
   Elizabeth Jordan                                    Michael W. Johnson
17 Maria del Pilar Gonzalez Morales                    Dania Bardavid
18 CIVIL RIGHTS EDUCATION AND                          Leigh Coutoumanos
   ENFORCEMENT CENTER                                  Jessica Blanton
19                                                     Joseph Bretschneider
    /s/ Stuart Seaborn                                 WILLKIE FARR &
20 Stuart Seaborn                                      GALLAGHER LLP
21 Christina Brandt-Young
   Melissa Riess                                        /s/ Lisa Graybill
22 DISABILITY RIGHTS                                   Lisa Graybill
   ADVOCATES                                           Shalini Goel Agarwal
23                                                     Jared Davidson
   /s/ William F. Alderman                             Maia Fleischman
24
   William F. Alderman                                 SOUTHERN POVERTY LAW
25 Mark Mermelstein                                    CENTER
   Jake Routhier
26 ORRICK, HERRINGTON &
   SUTCLIFFE LLP
27
28 Attorneys for Plaintiffs
                                                   4
      Pls.' Motion For Leave
